DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 13-14, and 20 have been amended. Claims 10-11, and 19 have been cancelled. Claims 1-9 and 12-18, 20-21 are pending for examination.

Response to Arguments
Applicant’s arguments, see Claim rejections 35 USC 112, filed 11/30/2020, with respect to rejections under 112(b) have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Sako teaches a database that stores facial recognition information (the setting part 110 references the information-for-recognition DB 15, and sets information-for-recognition (data for facial recognition/voice recognition) of the characters Si to S3 (recognition targets). [0068]) and the facial recognition is used to identify and confirm individuals (individual setup information of the user A ( facial recognition information of the user A and the user A's family). [0092]) which is done automatically based on user identity (the digital camera 1 can automatically acquire shot images that include the characters S1 to S3, the family, and the friends in the angle of views [0071].)
Applicant’s arguments, see claim 14, filed 11/30/2020, with respect to the rejection of claim 14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neubrand; Hans-Werner et al. (US 20110055765 A1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20150207976 A1) in view of Oami (US 20150248587 A1).

Regarding claim 1, Sako teaches a computer-implemented method for capturing images of a user, comprising: 
receiving, by a camera registration unit, a plurality of camera profiles associated with a plurality of cameras([0105] As shown in FIG. 8A, first, in Step S120, the digital camera 1A performs basic setup. To be specific, the digital camera 1A performs operation setup of the digital camera 1 and setup of user's preference information, for example. The operation setup includes acquisition setting of still image/moving image, acquisition setting of sound, setting of a parameter of image quality…. Fig. 8A: s139 register preference information: Examiner’s note: underlined excerpt is interpreted to be information of camera profile); 
([0054] The preference information DB 19 is a storage for storing user's preference information. The preference information stored in the preference information DB 19 may be information input by the user when basic setup of the digital camera 1 is performed.); 
determining, by a tracking unit, location information associated with the user(As shown in FIG. 2, the digital camera 1 according to the present embodiment includes a CPU 10, ROM 11, RAM 12, a camera module 13,…a GPS positioning part 18,); 
determining, by a planning unit, a plurality of image capture opportunities based on the user location information, the user preferences, and camera parameters stored in the camera profiles (a recognition part configured to recognize a given target shown by the information-for-recognition set by the setting part in accordance with the current position information detected by the detector, and a controller configured to control at least one of an imaging part and a sound pick-up part in accordance with a recognition result obtained by the recognition part. [0014] : Examiner’s note: image capture opportunities is interpreted as scenes that are going to be captured by the camera); 
identifying, by the planning unit, one or more cameras of the plurality of cameras for each image capture opportunity (a controller configured to control at least one of an imaging part and a sound pick-up part in accordance with a recognition result obtained by the recognition part. [0014]); 
arranging, by a communication unit, for the images of the user captured by the identified one or more cameras to be delivered to the client device (Fig. 8B: S159 transmit extracted shot image);
and verifying, by the client device, whether a person in the images is the user by comparing the person in the images with live facial recognition data of the user obtained through a camera of the client device (the setting part 110 references the information-for-recognition DB 15, and sets information-for-recognition (data for facial recognition/voice recognition) of the characters Si to S3 (recognition targets) [0068]. the following are transmitted to a digital camera 1B worn by a user B, who is another user, through the server 4: preference information of the user A indicating that the user A's preference is the character S1; and individual setup information of the user A ( facial recognition information of the user A and the user A's family). [0092] [0071]).
Sako does not explicitly suggest calculating a path around the identified one or more cameras; providing an itinerary comprising a different location and a different time point for each image capturing opportunity and the path to a client device; providing instructions to the identified one or more cameras for capturing images of the user.
In an analogous art, Oami teaches calculating a path around the identified cameras ([0037] At this point, it is assumed that the image-capture location of the "Camera 008" is a location which is to the right of the "Camera 001" and the "Camera 003" on a route where a person is predicted to next appear, and that the time of appearance is around time t+1.); 
providing an itinerary comprising a different location and a different time point for each image capturing opportunity and the path to a client device ([0037] At this point, it is assumed that the image-capture location of the "Camera 008" is a location which is to the right of the "Camera 001" and the "Camera 003" on a route where a person is predicted to next appear, and that the time of appearance is around time t+1.);  providing instructions to the identified one or more cameras for capturing images of the user ([0065] The next camera predicting unit 630 predicts which of the image acquiring units 601 had acquired an image in which a person having moved outside the angle of view (moved outside the frame) of a video image is likely to next appear based on the object tracking information generated by the object tracking unit 613 and the camera arrangement information 640, and generates next camera prediction information that represents the prediction result.).;
Oami and apply them to Sako. One would be motivated as such as to continuously track the object.

Regarding claim 2, Sako in view of Oami teaches the method as recited in claim 1. Sako teaches wherein each camera profile includes a location of a respective camera and identifying a camera for capturing an image of the user comprises comparing the location information to the camera locations (Further, the guidance controller 140 may receive the pieces of position information of the characters S1 to S3 through the communication part 17, and may estimate the directions in which the characters S1 to S3 are located by comparing the pieces of position information of the characters S1 to S3 with the current position information and the direction information of the digital camera 1. [0077]).

Regarding claim 3, Sako in view of Oami teaches the method as recited in claim 1. Sako teaches wherein each camera profile includes a camera parameter of a respective camera, the camera parameter being a characteristic of images captured by the respective camera, and wherein identifying the camera for capturing the image comprises comparing the user preferences to the camera parameters (the determination tag is information showing under what condition the shooting has been performed, and includes, in addition to basic shooting parameters [0102]).

Regarding claim 4, Sako in view of Oami teaches the method as recited in claim 3. Sako teaches wherein the camera parameters include one or more of angle, zoom, capture mode, or lighting ([0075] In the case where the recognition part 120 recognizes a given target, the shooting controller 130 performs control (shooting control) in a manner that a through image including the given target in the angle of view is stored in the storage medium 20.).

Regarding claim 5, Sako in view of Oami teaches the method as recited in claim 1. Sako teaches wherein the user preferences include elements of an image, image quality criteria, face visibility, novelty of an image, location of an image, and time elapsed between images (setting of a parameter of image quality/sound quality, setting of intervals in the case of successively acquiring images/sounds, and the like. The user's preference information includes information related to favorite shooting targets (persons, landscapes, foods, animals, flowers, characters, and the like), information related to favorite shooting conditions (composition, shooting parameters such as white balance and shutter speed), group setup information (camera ID of a group and the like), and individual setup information (facial image registration of user/family/friend). [0105]).

Regarding claim 6, Sako in view of Oami teaches the method as recited in claim 1. Sako teaches wherein the location information includes a current location of the user based on information received from the client device ([0045] FIG. 2 is a block diagram showing a configuration of the digital camera 1 according to the present embodiment. As shown in FIG. 2, the digital camera 1 according to the present embodiment includes a CPU 10, ROM 11, RAM 12 … a GPS positioning part 18. Examiner’s note: mobile device of fig. 2 is a client device; [0014] recognition part configured to recognize a given target shown by the information-for-recognition set by the setting part in accordance with the current position information detected by the detector).

Regarding claim 7, Sako Sako in view of Oami teaches the method as recited in claim 6. Sako teaches wherein the information received from the client device includes GPS ([0045] FIG. 2 is a block diagram showing a configuration of the digital camera 1 according to the present embodiment. As shown in FIG. 2, the digital camera 1 according to the present embodiment includes a CPU 10, ROM 11, RAM 12 … a GPS positioning part 18. Examiner’s note: mobile device of fig. 2 is a client device)..

Regarding claim 12, Sako in view of Oami teaches the method as recited in claim 1. Sako teaches identifying the one or more cameras comprises generating a plurality of scores and comparing the scores to the user preferences in the user profile ([0120] Note that the recognition part 120 may give lower priority to the recognition of the given target shown by the information-for-recognition set on the basis of the other user B's preference information compared to the recognition of the given target shown by the information-for-recognition set on the basis of the preference information of the user A, who is the owner. Further, from the security concerns, an image shot by recognizing the given target shown by the information-for-recognition set on the basis of the other user B's preference information may not be displayed in the digital camera 1A.).


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Oami further in view of Kim (US 20150334356 A1).

Regarding claim 8, Sako in view of Oami teaches the method of claim 1. Sako in view of Oami does not teach the location information includes a likely future location of the user based on information received from the client device.
In an analogous art, Kim teaches the location information includes a likely future location of the user based on information received from the client device (the camera controller 300 may predict a next travel distance and travel direction of the target object A, and may analyze metadata received from the camera 200 to select some of metadata that is closest to the size and the predicted travel distance and direction of the target object A. [0087]).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of Kim and apply them to Sako in view of Oami. One would be motivated as such as to continuously track the object.

Regarding claim 9, Sako in view of Oami and Kim teach the method of claim 8. Kim teaches the information received from the client device includes one or more of a planned travel route, previous travel information, or schedule information of the user (the camera controller 300 may predict a next travel distance and travel direction of the target object A, and may analyze metadata received from the camera 200 to select some of metadata that is closest to the size and the predicted travel distance and direction of the target object A. [0087]). The same motivation used to combine Sako in view of Oami and Kim in claim 8 is applicable to claim 9.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Neubrand (US 20110055765 A1).

Regarding claim 14, Sako teaches a life-logging system, comprising: a processing device configured to execute instructions stored in a memory device (The ROM 11 stores a program and the like for the CPU 10 to execute each processing. [0065]) to: 
register, by a camera registration unit, a plurality of cameras to a life-logging network([0105] As shown in FIG. 8A, first, in Step S120, the digital camera 1A performs basic setup. To be specific, the digital camera 1A performs operation setup of the digital camera 1 and setup of user's preference information, for example. The operation setup includes acquisition setting of still image/moving image, acquisition setting of sound, setting of a parameter of image quality…. Fig. 8A: s139 register preference information);  
register, by a user registration unit, a user to the life-logging network ([0054] The preference information DB 19 is a storage for storing user's preference information. The preference information stored in the preference information DB 19 may be information input by the user when basic setup of the digital camera 1 is performed.);
receive a plurality of images of the user captured by the plurality of cameras ([0063] The storage medium 20 is an image storage that retains images shot by the camera module 13,); 
deliver, by a communication unit, the subset of images to a client device associated with the user ((Fig. 8B: S159 transmit extracted shot image).)
and verify, by the client device, whether a person in the images is the user by comparing the person in the images with live facial recognition data of the user obtained through a camera of the client device (the setting part 110 references the information-for-recognition DB 15, and sets information-for-recognition (data for facial recognition/voice recognition) of the characters Si to S3 (recognition targets) [0068]. the following are transmitted to a digital camera 1B worn by a user B, who is another user, through the server 4: preference information of the user A indicating that the user A's preference is the character S1; and individual setup information of the user A ( facial recognition information of the user A and the user A's family). [0092]).
	Sako does not teach analyze, by a storage unit, the plurality of images to select a subset of images from the plurality of images, wherein the subset of images are different from stored images in the storage unit, wherein the stored images are previous images of the user captured by the plurality of cameras.
In an analogous art, Neubrand teaches analyze, by a storage unit, the plurality of images to select a subset of images from the plurality of images, wherein the subset of images the image capture applications of some embodiments evaluate the new folder to determine whether images in the folder are duplicates of the images stored in the camera [0081].).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of Neubrand and apply them to Sako. One would be motivated as such in order to reduce the number of duplicate images that are stored in a database.

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Neubrand further in view of Oami.

Regarding claim 15, Sako in view of Neubrand teaches the life-logging system of claim 14. Sako in view of Neubrand does not teach the processing device is further configured to execute the instructions to select, by a planning unit, a camera of the plurality of cameras to capture an image and provide an instruction to the camera for capturing the images.
In an analogous art, Oami teaches the processing device is further configured to execute the instructions to select, by a planning unit, a camera of the plurality of cameras to capture an image and provide an instruction to the camera for capturing the images (Accordingly, the next camera predicting unit 630 enables adjacent cameras to be selected according to a direction in which a person moves outside a frame. [0065]).  
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of Oami and apply them to Sako in view of Neubrand. One would be motivated as such as to continuously track the object.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sako in view of Neubrand and Oami further in view of Saito (US 20190007646 A1).
Regarding claim 16, Sako in view of Neubrand and Oami teaches the life-logging system of claim 15. Sako in view of Neubrand and Oami does not teach the processing device is further configured to execute the instructions to provide a notification to the client device regarding the selected camera.  
In an analogous art, Saito teaches the processing device is further configured to execute the instructions to provide a notification to the client device regarding the selected camera (In this example embodiment, at least one guard 40 carries the imaging apparatus 20. In a case in which an imaging apparatus 20 carried by the guard 40 is selected as the imaging apparatus 20 which is a generation source of the video to be shared, a video transmission control unit 120 according to this example embodiment outputs notification information for notifying that the video is shared to a notification apparatus carried by the guard 40. [0089]).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of Saito and apply them to Sako in view of Neubrand and Oami. One would be motivated as such as to recognize that the video captured by the imaging apparatus of the guard is currently being shared (Saito: [0092]).

Regarding claim 17, Sako in view of Neubrand, Oami and Saito teaches the life-logging system of claim 16. Oami teaches the planning unit is further configured to determine an itinerary including a plurality of selected cameras ([0037] At this point, it is assumed that the image-capture location of the "Camera 008" is a location which is to the right of the "Camera 001" and the "Camera 003" on a route where a person is predicted to next appear, and that the time of appearance is around time t+1.). Saito teaches the notification to the client device includes the itinerary (In this example embodiment, at least one guard 40 carries the imaging apparatus 20. In a case in which an imaging apparatus 20 carried by the guard 40 is selected as the imaging apparatus 20 which is a generation source of the video to be shared, a video transmission control unit 120 according to this example embodiment outputs notification information for notifying that the video is shared to a notification apparatus carried by the guard 40. [0089]). The same motivations used to combine Sako in view of Neubrand, Oami and Saito is applicable to claim 17.

Regarding claim 18, Sako in view of Neubrand, Oami and Saito teaches the life-logging system of claim 17. Sako teaches the itinerary includes locations for image capture opportunities (a recognition part configured to recognize a given target shown by the information-for-recognition set by the setting part in accordance with the current position information detected by the detector, and a controller configured to control at least one of an imaging part and a sound pick-up part in accordance with a recognition result obtained by the recognition part. [0014]); 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sako (US 20150207976 A1) in view of Henry (US 20170032178 A1).

Regarding claim 20, Sako teaches a life-logging system, comprising: 
a processing device configured to execute instructions stored in a memory device to: 
register, by a camera registration unit, a plurality of cameras to a life-logging network ([0105] As shown in FIG. 8A, first, in Step S120, the digital camera 1A performs basic setup. To be specific, the digital camera 1A performs operation setup of the digital camera 1 and setup of user's preference information, for example. The operation setup includes acquisition setting of still image/moving image, acquisition setting of sound, setting of a parameter of image quality…. Fig. 8A: s139 register preference information);
(As shown in FIG. 2, the digital camera 1 according to the present embodiment includes a CPU 10, ROM 11, RAM 12, a camera module 13,…a GPS positioning part 18,);
select, by a planning unit, one or more cameras of the plurality of cameras based on the location of the user ([0158] Next, in the case where the user A wants to acquire an image shot by the external device 2A on the basis of the user A's preference information, the shot image can be acquired by, in the same manner as in the first modified example, sending a query from the digital camera 1A to the server 4.);
calculate, by the planning unit, a predicted picture quality score for each of the one or more cameras (setting of a parameter of image quality/sound quality, setting of intervals in the case of successively acquiring images/sounds, and the like. The user's preference information includes information related to favorite shooting targets (persons, landscapes, foods, animals, flowers, characters, and the like), information related to favorite shooting conditions (composition, shooting parameters such as white balance and shutter speed), group setup information (camera ID of a group and the like), and individual setup information (facial image registration of user/family/friend). [0105]); 
transmit, by a communication unit, an instruction to the camera to capture an image of the user based on the determination (Fig. 8B: S159 transmit extracted shot image)
and verify, by the client device, whether a person in the images is the user by comparing the person in the images with live facial recognition data of the user obtained through a camera of the client device (the setting part 110 references the information-for-recognition DB 15, and sets information-for-recognition (data for facial recognition/voice recognition) of the characters Si to S3 (recognition targets) [0068]. the following are transmitted to a digital camera 1B worn by a user B, who is another user, through the server 4: preference information of the user A indicating that the user A's preference is the character S1; and individual setup information of the user A ( facial recognition information of the user A and the user A's family). [0092]).
Sako does not teach determine, by the planning unit, to capture an image of the user based on the one or more predicted picture quality scores and user preferences; and wherein determining to capture an image comprises comparing the one or more predicted picture quality scores to a threshold score in the user preferences
In an analogous art, Henry teaches determine, by the planning unit, to capture an image of the user by a first camera selected from the one or more cameras, wherein the first camera has one or more predicted picture quality scores higher than one or more corresponding threshold scores predefined in user preferences of the user; (Examiner’s note: the broadest reasonable interpretation of the claim is a camera is selected from a camera which make the criteria irrelevant if there is only one camera available. if a sufficiently high-quality photo of "Jane Doe" has not been captured in the current image capture sequence, the composite image generator 140 can wait until a quality score for "Jane Doe" reaches the minimum quality score level of 0.7, and then capture an image in response to the score reaching that level [0049].).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of Henry and apply them to Sako. One would be motivated as such as a face image having the desired quality level is captured (Henry: [0005]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sako  in view of Henry further in view of King (US 20150086088 A1).

Regarding claim 21, Sako  in view of Henry teaches the  life-logging system of claim 20. Sako  in view of Henry does not explicitly teach wherein the one or more corresponding 
In an analogous art, King teaches wherein the one or more corresponding threshold scores includes lighting threshold score, field-of-view threshold score, resolution threshold score, and angle threshold score ([0091] As an alternative or additional preliminary step, the processing system 310 may compare the image quality of the two images to a threshold quality and may, for example, request an alternative image if the image quality of one of the images is below the threshold quality. It is particularly useful to compare the quality of the second image 200 to a threshold quality, because a better second image of the user 210 may be captured by, for example, instructing the user 210 of the device 300 to find better lighting conditions. resolution [0058]; Examiner note: Sako further teaches the field of view and angle of images [0083] Next, in Step S118, the CPU 10 determines whether the given target gets out of the angle of view. As shown in FIG. 5, the shooting controller 130 may repeat the shooting control shown in Step S115 as long as the given target is included within the angle of view.).
It would have been obvious for a person of ordinary skill in the art, before the effective date of the claimed invention, to take the teaching of King and apply them to Sako in view of Henry. One would be motivated as such as a better second image of the user may be captured (King: [0091]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/HESHAM K ABOUZAHRA/            Examiner, Art Unit 2486                                                                                                                                                                                            

/JAMIE J ATALA/            Supervisory Patent Examiner, Art Unit 2486